 GEORGIA KAOLIN CO.485Georgia Kaolin CompanyandIndependent WorkersofNorth America, Petitioner.Case 10-RC-1341216 December 1987DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND JOHANSENOn 16 June 1987 the Regional Director forRegion 10 issued a Decision and Direction of Elec-tion in which he found, inter alia, that a collective-bargaining agreement between the Intervenor' andthe Employer does not constitute a bar to the in-stant petition because the Intervenor is in a state ofschism. In accordance with Section 102.67 of theBoard's Rules and Regulations, the Intervenor fileda timely request for review of the Regional Direc-tor's decision. By order dated 22 July 1987, theBoard granted the Intervenor's request for review.2The election was conducted as scheduled on 23and 24 July 1987, and the ballots were impoundedpending the Board's decision on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and makes the following findings.I.Local 232 of the United Cement, Lime andGypsum and Allied Workers International Union(CementWorkers) and the Employer have beenparties to a succession of collective-bargainingagreements covering certain employees of the Em-ployer since approximately 1947.From August to November 1983, officials of theCement Workers held meetings with various localsthroughout the country to discuss a proposedmerger between the Cement Workers and the In-tervenor. In the January/February 1984 edition ofTheVoice,aCementWorkers' publication, theterms of the proposed merger were explained tomembers of the bargaining unit. Richard A. North-rip,who became the Cement Workers' president inJanuary 1984, and who was editor of the publica-tion,supported the merger, as did Henry W.Bechtholdt, the Cement Workers' secretary-treasur-er.The Intervenor's International Executive Coun-cil,which governs the Intervenor between conven-tions,was comprised before the merger of the In-'International Brotherhood of Boilermakers, Iron Shipbuilders,Black-smiths,Forgers and Helpers,AFL-CIO, CFL, and Local Lodge D-232.2 In that sameOrder,the Board denied the Intervenor's request fororal argument.tervenor's internationalpresident, secretary-treasur-er, and eight vice presidents. The Intervenor's con-stitution provides that when a conventionis assem-bled that body is the highest tribunal, and when noconventionis in sessionthe Executive Council isthe highest authority. 3The Cement Workers ratified the merger agree-ment at a specialmerger convention in March1984; Intervenor's Executive Council ratified theagreementfor the Intervenor. On 1 April 1984 theIntervenor and the Cement Workers entered intothe agreement by which the Cement Workersbecame part of the Intervenor as the Cement Divi-sion.As a result of the merger, the Cement Work-ers localthat represented the Employer's employ-ees was chartered as the Intervenor's Local LodgeD-232, effective 1 April 1984.Under the terms of the merger agreement, theExecutive Council was to be expanded to include anew positionof international vice president-at-large, to be filled by an individual from the CementDivision. In addition, district representatives of theCement Workers were to become Cement Divisioninternationalrepresentatives/coordinators.4The mergeragreementprovides in pertinent partas follows:The position of International Vice-President-at-Large createdas a resultof thisMergerAgreement will be filled with the individualselected by the United Cement, Lime, Gypsumand Allied WorkersInternationalUnion. Sub-sequentvacancies will be filled in accordancewith the International Constitution.Merger agreement, article IV, section 5. The rele-vant section of the Intervenor's constitution pro-vides that delegates at the regular convention areto nominate and elect international officers. Consti-tution, article IV, section 4(a). In the premerger ar-ticle inThe Voice,the Cement Workers were in-formed that initially the position of internationalvice president-at-large would be filled with an indi-vidual selected by the Cement Workers. Thereaf-ter, the international vice president-at-large was tobe chosen in the same manner as other internation-al vice presidents; that is, by delegates to the inter-national convention, with the proviso that the indi-vidual be from the Cement Division.On merger, the Cement Workers selected Rich-ard Northrip to be international vice president-at-3Art. I, secs. 3-54 The international vice president-at-large was to be responsible for ad-ministering the division,assisted by a division director.The division di-rector was to be appointed by the international president,although initialselectionwas to be madeby the Cement Workers.Merger agreement,art.XIX287 NLRB No. 50 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlarge: Charles Jones, the -Intervenor's president, ap-pointed him,and the International Executive Coun-cilconfirmed the appointment.The eight interna-tional,vicepresidentsof the Cement Workersbecame international representatives/coordinatorsfor the`Intervenor.Bechtholdt became director of'the Cement Division.The current collective-bargaining agreement be-tween the Employer and the Intervenor became ef-fective 1 October 1985 and by its terms expires 1October 1988.Through the instant petition,the Pe-titioner-seeks to represent a unit that is coextensivewith the preexisting historical unit covered by thecurrent collective-bargaining agreement.The Petitioner contends that a schism exists andan election should be directed in light of a dispute'concerning the correct interpretation of the mergeragreement with respect to the procedure for selec-tion of the newly created position of internationalvice president-at-large.The Intervenor contendsthatbecause no ' intraunion dispute over basic-policymatters exists at the highest,level of thelabor organization,no schism exists and the currentcollective-bargaining agreement constitutes a bar toan election.The first convention of the combined organiza-tion,the 27th consolidated convention,opened 11August 1986.A Cement Division caucus wasscheduled for the day before the beginning of theconvention, 10 August 1986.Before the conven-tion,the Intervenor'sExecutive' Council passed aresolution proposing dissolution of the merger.' It isundisputed that both'Northrip and Bechtholdt, op-posed the resolution,and that the delegates to theconvention rejected it.There is conflicting testimony regarding whatwas to take place at the Cement Division caucus.Some witnesses testified that they understood thatthemeeting was held to select the internationalvice'president-at-large,who would hold the posi-tion` ,until termination of the merger agreement, in1991,when the next convention would be held.Others believed that there would be simply adebate between the candidates at the meeting, andthat all delegates would vote at the convention, al-though the candidates for international vice presi-dent-at-large were to be from the Cement Division.The record reveals that International PresidentJones sent a notice dated 30 May 1986 to delegatesinwhich he stated that the purpose of the ,10August Cement Division meeting was to discussissues concerning the cement industry.Northrip in-formed Cement'Division delegates in a letter issued20 June 1986 that both he and Henry Bechtholdt,director of the Cement Division,were seeking theposition of international vice president-at-large andthat Northrip planned to raise the question of whowould be the candidate at the caucus.Northrip fur-ther stated that he would-,not seek the positionunless a majority of Cement Division delegates atthe Cement Division meeting supported his candi-dacy.Northrip testified that he knew, however,thatBechtholdtwould not withdraw his namefrom consideration even if Northrip were to obtainthe support of a majority of Cement Division dele-gates. Jones issued an agenda on 30 July 1986 forthe Cement Division meeting that provided for adiscussion of the Executive Council resolution pro-posing-dissolution of the merger and for a debatebetween Northrip and Bechtholdt.Northrip testi-fied that he did not raise any questions regardingthe election procedure prior to the consolidatedconvention.The record is not clear regarding theevents of the 10 August meeting,but it does indi-cate that no election was held.At the convention,Bechtholdt,who ran on aticketwith, Jones,was elected by a rollcall vote ofall delegates.The election tally shows,that if onlyCement Division delegates had voted; Northripwould have won. Several witnesses testified thatthey heard no discussion either after the merger orat the 1986 convention that Cement Division ° dele-gates believed that the position of international vicepresident-at-largewould be filled by an individualselected by the Cement Division. There was evi-dence that some,who participated in merger nego-tiations understood that the election of an interna-tional - vice president-at-largewould be conductedin the same manner as in fact occurred, whileothersbelieved that the preconvention caucuswould select:the individual who would hold theposition until the next convention in 1991. Al-though the record is unclear with respect to the in-dividuals'various interpretations of themergeragreement, it is clear that the issue regarding theproper election procedure for selecting-the interna-tional vice president-at-large was not placed beforethe delegates:during the convention.According to Robert Simmons; a Cement Divi-sioninternationalrepresentative/coordinator,during the consolidated convention Northrip madea request to limit voting to Cement Division dele-gates;,however,Simmons testified that he did notknow until after the convention how Northrip in-terpreted the merger agreement, and that he didnothear any preconvention discussion amongNorthrip supporters to indicate that they under-stood the election would proceed differently than itin fact did. According to Northrip, .during the elec-tion he took the floor and told the delegates thathe would concede the election,but he also toldthem that he wanted the Cement Division to vote GEORGIA KAOLIN CO.to show the extent of Cement Division support forhim.Other witnesses testified that they did nothear of any dispute during the convention regard-ing the election procedure,and the Petitioner con-ceded in its brief on review that"there was no ob-jectionmade at the time of the casting of bal-lots...."Following the convention,Northrip sent a tele-gram to Jones on 21 August 1986,inwhich heraised the question of whether his term of officehad expired. Northrip stated that he believed thatthe merger agreement was understood to guaranteehis tenure as international vice president-at-largeuntil the 28th consolidated convention in 1991.Withsome inconsistency,he also stated that therewas a question regarding who was entitled to voteon the position during the period before the agree-ment expired in 1991.Northrip was not an early organizer of the Peti-tioner.Northrip began to hear objections to themerger from Cement Division delegates sometimeafter the convention,and some requested that hestart another labor organization because they weredissatisfiedwith the manner in which the electionwas conducted. Northrip,however, did not do soat that time.Thereafter,inOctober 1986, four ofthe international representatives/coordinators weredischarged.The reason given for their dischargewas a necessity to reduce costs.The four who losttheir jobs,however,opposed Jones and supportedNorthrip's candidacy at the convention;three otherinternationalrepresentatives/coordinators,allofwhom supported Jones, remained employed.5Northrip did not join the movement to form thePetitioner until he learned of the discharge of thefour international representatives/coordinators whohad supported his candidacy.In late September 1986 the Petitioner wasformed.One of the organizers,Thomas Cooper,formerlywas an international representative/-coordinator who had vied unsuccessfully for elec-tion as Intervenor's secretary-treasurer at the con-solidated convention. In November 1986 severalmeetings of members of Local D-232 were held todiscuss disaffiliation.A vote was taken among bar-gaining unitmembers,and a majority of thosevoting voted in favor of disaffiliation.Approxi-mately 60 percent of the Local'smembers revokedtheir authorizationsto checkoffdues for the Inter-venor and designated Petitioner's Local No. 232 astheir representative.3One other international representative/coordinator who supportedNorthrip retired following the convention. The record does not revealwhether that retirement was planned prior to the events of the conven-tion,but there is no suggestion in the record that his retirement wasother than voluntary.H.487The question presented is whether the collective-bargaining agreement between the Intervenor andthe Employer constitutes a bar to an election. Wedisagreewith the Regional Director'sconclusionthat a schism occurred,and thus we find a contractbar presentsFor a contract bar to be waived,a schism mustexist that undermines the industrial stability usuallyadvanced by a collective-bargaining agreement. Aschism exists when there is a basic intraunion con-flict over policy"at the highest level of an interna-tional union."HersheyChocolateCorp.,121NLRB901, 907-908 (1958).AsHersheyexplains, the con-flict"may include any realignment affecting aninternational union or federation of unions,result-ing from a policy conflict" that undermines thebargaining relationship.121NLRB at 908. Once abasic intraunion conflict occurs,themembers ofthe bargaining unit must take disaffiliation actionfor reasons related to the conflict at an open meet-ing.The meeting must take place after due noticetounitmembers and within a reasonable timeperiod after the conflict occurred.121NLRB at908-909 & fn. 14.Here,no conflict has occurred at the highestlevel of the International.Neither the assembledbody of delegates at the consolidated conventionnor the membership of the International's Execu-tive Council,the highest levels of the Internationalunder its constitution,manifested a conflict regard-ing the merger or the terms of the merger agree-ment. The leadership of the Cement Workers, in-cludingNorthrip,approved the merger and sup-ported it during discussions with locals throughoutthe country both before and after the 1984 specialmerger convention.Northripknew that Bechtholdtplanned to run for international vice president-at-largewhether or not the Cement Division caucussupported him, yet Northrip did not register a pro-test to alert the leadership that he expected thechoice of the Cement Division delegates to be con-trolling.AlthoughRobert Simmons, as notedabove,testified that during the consolidated con-ventionNorthrip requested that voting for theinternational vice president-at-large position be lim-ited to Cement Division delegates,there is no evi-dence to show that this request was viewed as rais-ing a question regarding the proper interpretationof the merger agreement or regarding the selectionprocess,and no objections were raised at the con-vention on those grounds.Indeed,Simmons furtherThe Regional Director found that the Intervenor'sLocal D-232 isnot defunct.No request for review was filed with respect to that finding,and thus we do not consider it here. 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtestified that he was unaware untilafterthe con-vention that Northrip interpreted the merger agree-ment as he now claimsNo current member of 'the Intervenor's Execu-tive Council has attempted to form a rival labor or-ganization.Members of Local D-232 did not raisetheir -contentions during the consolidated conven-tion and did not express dissatisfaction with theelection procedureuntilafter the convention. Thus,the assembled delegates, the Intervenor's highestgoverning body at the time of the convention, ap-parently did not know of a conflict over the inter-pretation of the merger agreement or the electionresults.Thus unaware, they could not be dividedover a basic policy matter. Northrip did not jointhe disaffiliation movement until well after the con-vention, following the discharge of the internation-alrepresentatives/coordinators,when he was nolonger an officer of the Intervenor.Disaffectionamongmembers of a local withaction taken by an international does not constituteschism.Standard Brands,214NLRB 72 (1974);Swift & Co.,145 NLRB 756 (1963); seeYates Indus-tries,264 NLRB 1237, 1249 (1982). InStandardBrands,a local's opposition to its international's de-cision to change affiliations from the AFL-CIOand to the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica did not constitute a schism when the interna-tional at a convention approved the merger, theAFL-CIO did not create a rival organization tothe international after the merger convention, andno leadership group of the international attemptedto keep the international within the AFL-CIO. InSwift,the Board found no schism when a local dis-agreed with the international's negotiations and dis-affiliated.Here, disaffected members of the Localwere dissatisfied with the outcome of the last con-solidated convention and chose to disaffiliate, al-though the record is unclear whether it was theelection procedure or the discharge of the fourinternational representatives/coordinators that pre-cipitated the disaffiliation. Such dissatisfaction withthe actions of the International does not, underHershey,undermine the stability of the existing bar-gaining relationship.The action of the Local's members, as inSwiftandStandard Brands,does not represent a realign-ment that leads to the conclusion that a schismexists.The dissent asserts that there is a basic in-traunion policy dispute regarding the interpretationand application of the merger agreement. Contraryto our dissenting colleague, we conclude that therewas no schism when the loss of an election and ter-minationof four international representatives/-coordinators resulted in some individuals formingtheir own labor organization. The record does notestablish that Northrip's actions during the conven-tion served to raise the(. election procedure beforethe delegates, and the record does not show thattherewas any division among the delegates con-cerning the interpretation of,the merger agreementor the election process during the convention. Therecord also does not show that there is a splitamong the members of Intervenor's ExecutiveCouncil over the interpretation , of the mergeragreement or the election process. Hence, the con-flict does, not constitute a schism.7We conclude that there is no basic intraunionpolicy dispute at the highest level within' the mean-ing ofHershey,and, therefore, we do not decidewhether the otherHersheyprerequisites to direc-tion of an election are present.Thus, the existingcollective-bargaining agreement bars an election.Accordingly, the Regional Director's decision isreversed, the direction of election is vacated, andthe petition is dismissed.ORDERThe petition in Case 10-RC-13412 is dismissed.MEMBER JOHANSEN, dissenting.Ido not agree with my colleagues' analysis ordisposition of this case. I would find that a'schismexistswithin the meaning ofHersheyChocolateCorp.,121NLRB 901 (1958);Wade Mfg. Co.,100NLRB 1135 (1952); andErwinMills,101NLRB316 (1952). Thus, in the interest of promoting in-dustrial stability as well as the employees'interestinselecting their own representative, Iwoulddirect an election.For a schism to exist underHershey,there mustbe a basic intraunion conflict over policy at thehighest level of an international union which re-sults in a disruption of existing intraunion relation-ships. In addition to conflict at the highest level, aschism requires, action by employees in the unitarising out of 'the basic conflict which creates suchconfusion in the bargaining relationship that stabili-ty can be restored only by an election. The conflictat issue here is the interpretation and application ofOur dissenting colleague asserts that the fact the dispute between theIntervenor and the Petitioner has generated 82 representation petitionsnationally "strongly"supports the existence of a basic mtraumon conflictwithin the meaning ofHersheyWe do not agree That a splinter groupled by individuals who constituted or supported a losing slate of candi-dates may be filing representation petitions simply is irrelevant to our de-termination of whether a schism exists underHersheyA finding that a schism exists is not to be undertaken lightly,clear evi-dence must be required before the Board interferes with an existing con-tractual relationshipAs stated inHershey,"if the schism doctrine couldbe invoked in the absence of a basic intraunion conflict, it could be uti-lized to facilitate a raid or to permit a dissident group to repudiate thebargain made by the existing representative,thus providing the means forcircumventing the normal contract bar rules"121NLRB at 907 GEORGIA KAOLIN CO489themerger agreement between the InternationalCement,Lime, Gypsum and Allied Workers Inter-natinalUnion(Cement Workers)and the Interna-tionalBrotherhood of Boilermakers,Iron Ship-builders, Blacksmiths,Forgers andHelpers, AFL-CIO, CFL (Intervenor),specifically as it applies tothe procedure for selecting the international vicepresident-at-large(IVPAL),which is a newly cre-ated position under the merger agreement.InMarch 1984,the Cement Workers and the In-tervenor entered into a merger agreement, whichwas then ratified by the Cement Workers. Themerger agreement which was to terminate at theconvening of the 28th consolidated convention in1991, provided that the Cement Workers wouldcontinue to exist as a separate division of the Inter-venor,and that the Intervenor's constitution wouldgovern the merged organization.Further, themerger agreement created the IVPAL position.The IVPALand the Cement Division directorwere to administer the Cement Division. TheIVPAL position is critical because that individualrecommends,and the Intervenor'sinternationalpresident appoints,thedivisional representativeswho assist in the administration of the Cement Di-vision.Immediately upon merger,the Cement Workersselected Richard Northripas IVPAL,and the In-tervenor's international president appointed HenryBechtoldt as the Cement Division director.Simul-taneously the Cement Workers' international vicepresidentsbecame international representatives/-coordinators for the Intervenor.Before the opening of the27thconsolidated con-vention on 11 August 1986, the Cement Divisioncaucuswas scheduled to meet.Northrip, thenIVPAL,by letter, requested 2 days for the caucusfrom International President Charles Jones. Jonesdid not respond to the letter,but rather sent out anagenda and appointed International Secretary-Treasurer Emeritus CharlesMoran to chair theCement Division meeting. The caucus was sched-uled for 1 day only-10 August,the day before the27thconsolidated convention.The agenda includeda debate between the two candidatesfor IVPAL,Northrip and Bechtoldt.When the Cement Division caucus commencedon 10 August,Jones immediately presented a pro-posal to tear up the merger agreement, and inreturn he would tear up the proposed resolution todissolve the merger which had previously beenpassed by the Executive Council. The issue wasput to a vote of the division delegates,it failed, andthe Executive Council members left. The meetingwhich was chaired by Moran was then adjournedand the debate and election for the IVPAL wasnever held.On 11 August the 27th consolidated conventionbegan.Bechtoldt was elected as IVPAL on a ticketwith the Intervenor's international president,Jones,based on the votes of all delegates.There is a dis-agreement whether all delegates as contended bythe Intervenor or the Cement Division delegatesonly were to vote on the IVPAL position.If onlyCement Workers had voted,Northrip would havebeen elected,but because all delegates voted Bech-toldtwon the election.The premerger Boilermak-ers outnumbered the Cement Workers 4 to 1. Atthe convention,Northrip stated he took the floorand requested that if it were going to be handledthe way it was, that a tally of the Cement Divisiondelegates'votes be kept.Robert Simmons, an inter-national representative/coordinator of the CementDivision stated that during the vote for the IVPALNorthrip requested that only Cement Division del-egates vote.Following the convention,Northripformally protested the voting procedure by tele-gram dated 20 August. On 17 November the Inter-venor rejected his contentions. There were otherversions of how the election of the IVPAL was tobe conducted.The IVPALposition,which is newly createdpursuant to the merger agreement, is addressed inarticle IV, sections 1 and 5, respectively, whichprovide as follows:The International Officers shall consist of anInternationalPresident; InternationalSecre-tary-Treasurer;nine(9)InternationalVice-Presidents,two (2)of whom shall come fromCanada, and one (1) International Vice-Presi-dent-at-Large, who shall come from one of theaffiliated lodges of the Cement, Lime, Gypsumand Allied Workers Division.The Position of International Vice-President-at-Large created as a result of this MergerAgreement will be filled with the individualselected by the United Cement, Lime, Gypsumand Allied Workers International Union. Sub-sequent vacancies will be filled in accordancewith the International Constitution.According to the chief negotiators of the mergeragreement,Thomas E. Cooper, who was the Inter-venor's international vice president of the GreatLakes area until August 1986, and Northrip, theIVPAL,was clearly to be elected by the CementDivision delegates until 28th consolidated conven-tion,which coincided with the expiration of themerger agreement. 490DECISIONS OF THENATIONALLABOR RELATIONS BOARDFollowing the 27th consolidated convention,Northrip began to hear objections to the mergerand requests that he start another labor organiza-tiondue to dissatisfactionwith the manner inwhich the election was conducted.In October fourinternational representatives/coordinators who sup-ported Northrip's candidacy were terminated whilethreewho supported Jones remained employed.When the Cement Division delegates and Interve-nor Local D-232 realized how the merger agree-ment was being construed, it led to the creation ofthe Independent Workers of North America (Peti-tioner here)and the decision of Intervenor LocalD-232 to disaffiliate.At the time of the hearing, thedispute between the Intervenor and the Petitionerhad generated 82 representation petitions national-ly.InHershey,121NLRB 901, 907-908 (1958), theBoard said that a basic intraunion conflict could be:. . . any conflict over policy at the highestlevel of an international union. . . [including]a split within an international union in whichsome of its officials transferred their affiliationto an existing rival union or established a neworganization claiming jurisdiction.However. . . it may include any realignment affectingan international union. . .resulting from apolicy conflict,which has substantially thesame effect on the stability of bargaining rela-tionship.Clearly the conflict over the election procedureemployed for the selection of theIVPAL and theinherent realignment at the International level ofthe Intervenor as evidenced here is exactly whatHershey envisioned as a "basic intraunion conflictover policy at the highest level."My colleagues'belief that there was no dissatis-faction with the merger agreement,stating that theleadership,of the Cement Workers, includingNorthrip,approved the merger and supported itduring discussions with locals throughout the coun-try, is misplaced.The policyconflict is not withthe language of the agreement per se,but ratherwith the interpretation and alleged misapplicationof the agreement to the election procedure for theIVPAL. The method of conducting that election iscriticalto the alignment of control over theCement Division of the Intervenor because of theIVPAL'sroleson the Intervenor'sExecutiveCouncil,in administering the Cement Division, andin selecting the divisional representatives who assistin the administration of the Cement Division. Fol-lowing the election, the layoff of the four mostsenior international representatives/coordinators ispart of the same basic policy dispute and is furtherevidence of the resultant realignment at the interna-tional level.I conclude that a basic intraunion conflict at thehighest level within the meaning ofHersheyexists(a conclusion strongly supported by the fact that82 representation petitions have already been filed).Secondly, this basicintraunionconflict resulted inthe formulation of the Petitioner and the disaffilia-tion of the Intervenor Local D-232. Notices of thedisaffiliationmeetings,which were held at timesthat employees from all shifts could attend, wereposted throughout the Employer's facility 7 daysbefore the meetings, and clearly indicated the sub-ject of themeetings.On 18 November the disaffili-ation vote was taken and 113 members favored dis-affiliation, 10 opposed, and there was 1 void ballot.Based on the circumstances of this case, includingNorthrip's attempted resolution of the dispute for-mally on 20 August and the Intervenor's delay inresponding until 17 November, the employees ac-tions to disaffiliate in November were taken withina reasonable period of time. Accordingly, I wouldadopt the Regional Director's Decision and Direc-tion of Election which finds that a schism existswarranting an election, notwithstanding the exist-ence of a contract.